 Case 1:20-cv-01195-HYJ-RSK ECF No. 1, PageID.1 Filed 12/11/20 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

HANNAH BALDER,

                Plaintiff,                                    Case No.:

v.                                                            Hon.

MICHIGAN DEPARTMENT OF HEALTH &
HUMAN SERVICES,


                Defendant.

     Kyle M. Williams (P77227)
     Simon Zagata (P83162)
     Disability Rights Michigan
     Attorneys for Plaintiff
     4095 Legacy Parkway, Ste. 500
     Lansing MI 48911-4263
     Phone: (517) 487-1755
     kwilliams@drmich.org
     szagata@drmich.org

     David A. Nacht (P47034)
     Fabiola A. Galguera (P84212)
     NACHTLAW, P.C.
     Attorneys for Plaintiff
     101 N. Main St., Suite 555
     Ann Arbor, Michigan 48104
     (734) 663-7550
     dnacht@nachtlaw.com
     fgalguera@nachtlaw.com

                    There is no other pending or resolved civil action arising out
                     of this transaction or occurrence alleged in the complaint.

                              COMPLAINT AND JURY DEMAND

         Plaintiff, Hannah Balder, by and through her attorneys, DISABILITY RIGHTS

MICHIGAN and NACHTLAW, P.C., hereby alleges as follows:
 Case 1:20-cv-01195-HYJ-RSK ECF No. 1, PageID.2 Filed 12/11/20 Page 2 of 16




                          PARTIES, JURISDICTION, AND VENUE

       1.      This is an action for failure to accommodate in violation of the Americans with

Disabilities Act (“ADA”), Title I, 42 U.S.C. § 12111, et seq, as amended, and the Michigan Persons

with Disabilities Civil Rights Act (“MPDCRA”), MCL 37.1101, et seq.

       2.      Plaintiff, Hannah Balder, suffers from a physical disability.

       3.      She was formerly employed at Michigan Rehabilitative Services (“MRS”).

       4.      MRS is a division of Defendant, Michigan Department of Health and Human

Services (“MDHHS”).

       5.      This Court has jurisdiction pursuant to 42 U.S.C. 12101, et seq (failure to

accommodate); 28 U.S.C. § 1331 (federal question jurisdiction); and 28 U.S.C. § 1343(a)(4)

(jurisdiction over civil rights claims). This Court also has supplemental jurisdiction pursuant to 28

U.S.C. § 1367 over Plaintiff Balder’s state law claim of failure to accommodate in violation of the

MPDCRA, MCL 37.1101, et seq.

       6.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) and 28 U.S.C. §

1391(b)(2), as all events giving rise to this cause of action occurred in the Western District of

Michigan, County of Ingham and Defendant resides in Western District of Michigan, County of

Ingham.

       7.      Defendant MDHHS is an employer and Plaintiff Balder is an employee within the

meaning of Title I and the MPDCRA.

       8.      Plaintiff Balder filed a charge of discrimination under the Americans with

Disabilities Act with the EEOC, against Defendant MDHHS.




                                                 2
 Case 1:20-cv-01195-HYJ-RSK ECF No. 1, PageID.3 Filed 12/11/20 Page 3 of 16




        9.     After investigation, the EEOC found that there was probable cause to believe that

Defendant MDHHS denied Plaintiff Balder’s reasonable accommodation request based on her

disability.

        10.    The EEOC then sent Plaintiff Balder her right to sue on or about September 15,

2020, and Plaintiff has filed this complaint within 90 days of receiving her notice of rights.

                                        STATEMENT OF FACTS
                                   Plaintiff Balder’s Physical Disability

        11.    Plaintiff Balder’s back pain stems from a vertebral stress fracture of the lumbar

spine she suffered in 2009 and a suspected second fracture of the same vertebra in 2017.

        12.    Plaintiff Balder is diagnosed with spondylosis, facet joint syndrome, sacroiliac joint

dysfunction and other degenerative arthritis related to the stress fracture in her lumbar spine.

        13.    Plaintiff Balder’s back problems substantially limit several of her major life

activities, including standing, lifting, bending and sitting.

        14.    Sitting for more than an hour or standing for more than 15 minutes at a time causes

her pain.

        15.    Plaintiff Balder’s back pain is arthritic, meaning it is worse in the morning and

when it is cold.

        16.    Plaintiff Balder’s pain is an aching, burning sensation that starts in her lumbar

spine, travels to her lower back, hips and even to her legs.

        17.    When the pain travels to her legs, it causes numbness in her leg, making it difficult

to walk.

        18.    The mental fatigue this pain causes is difficult to endure; it is uncomfortable,

distracting and exhausting.



                                                   3
 Case 1:20-cv-01195-HYJ-RSK ECF No. 1, PageID.4 Filed 12/11/20 Page 4 of 16




        19.     Knowing the pain is coming every single day saps Plaintiff Balder’s energy and

makes her dread the activities she knows will exacerbate the pain.

        20.     Plaintiff Balder has tried occupational and physical therapy to reduce her pain,

without success.

        21.     What best relieves Plaintiff Balder’s pain is rest. Laying down takes tension off

Plaintiff Balder’s back, easing sore muscles and stiff joints.

        22.     Starting slowly in the morning is important for Plaintiff Balder. Because the pain

is worse in the morning, taking time to wake up and move slowly through morning activities as

her back warms up reduces pain throughout the entire day.

                                 Plaintiff Balder Starts Working at MRS

        23.     Defendant MDHHS hired Plaintiff Balder through MRS as a Rehabilitation

Counselor 9 on August 12, 2018.

        24.     Plaintiff Balder worked out of MRS’ Lansing District Office.

        25.     As a rehabilitation counselor, Plaintiff Balder’s job description was to “… complete

and oversee a variety of professional assignments to provide vocational rehabilitation guidance

and counseling to people with mental, physical, or emotional disabilities.” (Ex. 1)

        26.     Plaintiff Balder’s job duties included assessing a client’s eligibility and need for

rehabilitation services, developing diagnostic plans for those clients, developing individual

rehabilitation plans and working with clients in job placement programs. (Ex. 1)

        27.     Plaintiff Balder was also expected to maintain records, prepare reports, and do basic

clerical tasks like data entry. (Ex. 1).

        28.     In her work, Plaintiff Balder often had to travel offsite to meet with her clients

without the supervision of other MRS staff.



                                                  4
 Case 1:20-cv-01195-HYJ-RSK ECF No. 1, PageID.5 Filed 12/11/20 Page 5 of 16




        Plaintiff Makes a Reasonable Accommodation Request, which Defendant MDHHS
                                           Denies

        29.    Due to the morning pain Plaintiff Balder experiences, she made a reasonable

accommodation request to Defendant MDHHS on October 1, 2018.

       30.     Plaintiff Balder requested an ergonomic evaluation of her workspace, an alternative

desk chair, and the option to complete her clerical duties from home.

       31.     The duties Plaintiff Balder requested to complete from home were documenting

meetings, eligibilities and service plans, entering progress notes, and collaborating with

community partners via emails and phone calls.

       32.     The tasks Plaintiff Balder was requesting to complete at home were tasks that did

not require direct supervision from another MRS employee.

       33.     Her request had nothing to do with her ability to conduct her school visits.

       34.     The purpose of Plaintiff Balder’s request for telework was to give her pain a

reasonable amount of time to dissipate in the morning.

       35.     As part of her reasonable accommodation request, Plaintiff Balder included a form,

filled out by her doctor, stating that she can only tolerate sitting or standing for short periods of

time and that she would benefit from working from home.

       36.     On November 19, 2018, Defendant MDHHS Office of Human Resources employee

Jean Ann Stacey signed Plaintiff Balder’s reasonable accommodation request.

       37.     Ms. Stacey referred Plaintiff Balder to the Business Network Division (BND) of

MRS for a worksite evaluation.

       38.     Ms. Stacey wrote that “[l]imited time at home must be arranged with/and receive

prior approval for tasks as specified.”




                                                 5
 Case 1:20-cv-01195-HYJ-RSK ECF No. 1, PageID.6 Filed 12/11/20 Page 6 of 16




       39.     Ms. Stacey also emailed Plaintiff Balder on November 19, stating that the Office

of Human Resources had approved her reasonable accommodation request and explaining that

MRS would schedule an appointment for the worksite evaluation.

       40.     Ms. Stacey did not mention any objections to Plaintiff Balder’s request to work

from home.

       41.     The next day, Defendant MDHHS changed course, issuing a corrected reasonable

accommodation decision.

       42.     With no explanation, Defendant MDHHS denied Plaintiff Balder’s request to work

from home but approved the request for a workspace evaluation.

       43.     On December 11, 2018, MDHHS completed their evaluation of Plaintiff Balder’s

workspace.

       44.     The evaluation found that Plaintiff Balder has a limited tolerance for sitting and

standing, difficulty reaching objects on the floor, required modifications to her workstation, has a

limited ability to lift, and needed modified job duties or assistive devices to perform her job duties.

       45.     The evaluation also found that Plaintiff Balder’s data entry and word processing

duties required extensive keyboard and mouse usage.

       46.     The evaluation recommended a new office chair for Plaintiff Balder and other

workspace modifications.

       47.     Defendant MDHHS’ evaluation stated that pain in Plaintiff Balder’s lumbar area

could be a barrier to work focus and productivity.

       48.     The evaluation found prolonged sitting could cause Plaintiff Balder intermittent

radiculopathy in her lower right leg.




                                                  6
 Case 1:20-cv-01195-HYJ-RSK ECF No. 1, PageID.7 Filed 12/11/20 Page 7 of 16




        49.    Additional potential barriers in the evaluation included spine pain caused by tasks

like transcribing information and lower extremity and back fatigue caused by frequent printing of

documents and accessing documents at the printer.

        50.    The request for telework, in addition to the ergonomic evaluation was reasonable

because working laying down on a horizontal surface is pivotal to Plaintiff Balder’s pain

management process, as her spine is tender to the touch; chairs with firm backing or lumbar support

exacerbate her pain.

                                    Plaintiff Asks About her Denial

        51.    Plaintiff Balder sent several emails asking for someone to explain why Defendant

MDHHS denied her request to work from home.

        52.    On December 5, 2018, Ms. Stacey responded to Plaintiff Balder.

        53.    Ms. Stacey explained that the accommodation response approving limited work

from home was a mistake.

        54.    She wrote that “[w]orking from home is a privilege, not a right, even under the

ADA.”

        55.    As stated above, the tasks Plaintiff Balder requested to complete at home did not

require in-person supervision.

        56.    She entered her progress notes and meeting documentation in the AWARE case

system.

        57.    Her supervisors had access to that system and could review Plaintiff Balder’s work

regardless of where she completed it.

        58.    In fact, Plaintiff Balder had remote access to the AWARE system from the day she

started with MRS via a work-issued laptop.



                                                7
 Case 1:20-cv-01195-HYJ-RSK ECF No. 1, PageID.8 Filed 12/11/20 Page 8 of 16




       59.       That said, MRS left Plaintiff Balder to work largely unsupervised: she visited

clients in schools and work placements by herself, contacted community business partners by

herself, had an office to herself and completed notes in the AWARE system by herself.

       60.       Despite the overwhelming amount of independent work Plaintiff Balder did in her

day-to-day, Defendant MDHHS denied her accommodation request because she needed

“supervision.”

       61.       Plaintiff Balder continued to discuss accommodations with Defendant MDHHS.

       62.       However, Defendant MDHHS continued to shut down her requests.

       63.       The reasoning changed from the need for supervision to a blanket denial in order

to allegedly conform with MRS’s policy disallowing telework.

       64.       Plaintiff Balder’s supervisor said that allowing Plaintiff Balder to work from home

would be unfair to other employees and set a bad precedent.

                       In 2020, Defendant MDHHS Fully Transitions to Telework

       65.       In March of 2020, at the beginning of the Covid-19 pandemic in the United States,

MRS employees, including Plaintiff Balder, were told to telework full-time. The change applied

to all rehabilitation counselors.

       66.       There was no jump forward in technology from November 2018 to March of 2020

that made teleworking possible for MRS employees.

       67.       In fact, Plaintiff Balder pursued her request to telework until the day MRS required

all MRS employees work from home.

       68.       It was possible to telework the entire time Plaintiff Balder worked at MRS if the

situation made it necessary.




                                                  8
 Case 1:20-cv-01195-HYJ-RSK ECF No. 1, PageID.9 Filed 12/11/20 Page 9 of 16




       69.     MRS’ refusal to allow Plaintiff Balder to telework was not based on MRS’

perception that Plaintiff Balder was unable to perform her job duties remotely.

       70.     Plaintiff Balder’s situation warranted telework and her request was reasonable in

light of her job responsibilities and MRS’ capabilities.

       71.     The ability for a full-department transition to telework shows that Defendant

MDHHS acted capriciously in stating their policy on telework barred Plaintiff Balder’s reasonable

accommodation.

             Defendant MDHHS’s Failure to Accommodate Resulted in Significant Harm

       72.     For a year, from September 2018 to November 2019, Plaintiff Balder suffered

through working at the office without the option to telework.

       73.     As a result, she would have to take time off from work in order to alleviate her

unbearable pain.

       74.     After using her vacation and sick time to manage pain that could have been

managed with an accommodation, she could not take time off for Thanksgiving, forcing her to

miss the holiday with family.

       75.     The pain became so severe, Plaintiff Balder’s doctor recommended her for a

surgical procedure, a spinal cord stimulator.

       76.     Spinal cord stimulators are implanted between the spinal cord and the vertebra and

send small levels of electricity directly into the spine to mask pain.

       77.     Notably, they do not eliminate the pain or treat the underlying cause.

       78.     In September of 2019, Plaintiff Balder did a 5-day trial with a spinal cord stimulator

implant.




                                                  9
Case 1:20-cv-01195-HYJ-RSK ECF No. 1, PageID.10 Filed 12/11/20 Page 10 of 16




       79.     Getting the trial cord stimulator involved being put under twilight anesthesia, local

injections of painkillers in her lower back, and the injection of wires into her back that were then

threaded up her spine, which were then left to dangle out of her lower back and attached to a battery

pack that was taped to her skin.

       80.     It was important that she limit her movement so that she did not dislodge the

battery, the wires, or damage her back.

       81.     The week Plaintiff Balder received the trial implant, her supervisor, Shelly Neal,

warned Plaintiff Balder that she must go to a 3-day motivational interviewing training or risk being

in trouble with management.

       82.     This warning came despite Plaintiff Balder telling Ms. Neal that she was in pain

and had a limited ability to move.

       83.     At the training, Plaintiff Balder’s back was still inflamed from the surgery.

       84.     Her spine hurt to the touch and she was barely able to move.

       85.     Plaintiff Balder was so uncomfortable that she was in tears.

       86.     The leader of the training told her to go home.

       87.      The trial stimulator did provide Plaintiff Balder some relief, so on November 7,

2019, Plaintiff Balder underwent surgery to receive a permanent spinal cord stimulator.

       88.     Plaintiff Balder took 4 weeks off of work for the surgery and recovery, during

which she was not paid since her leave was under the Family and Medical Leave Act.

       89.     Plaintiff Balder had throbbing pain at the surgery site after leaving the hospital,

along with a permanent scar near her bra line.

       90.     Her movement was limited to avoid dislodging the battery pack or jostling the wires

implanted along her spine.



                                                 10
Case 1:20-cv-01195-HYJ-RSK ECF No. 1, PageID.11 Filed 12/11/20 Page 11 of 16




        91.     Plaintiff Balder had to have her parents come stay with her to help her through the

recovery. Her mother came for two of the four weeks and her father came for the other two weeks.

        92.     During her recovery, Plaintiff Balder was unable to dress herself, bathe herself, or

walk her dog. Her parents had to assist with almost all activities of daily living.

        93.     As a woman in her twenties, this caused Plaintiff Balder significant anxiety and

embarrassment. She felt guilty because her mother had to take time off of work.

        94.     When she returned to work, Plaintiff Balder’s supervisors assumed that the surgery

fixed everything and that she was no longer in pain.

        95.     This was not the case.

        96.     Spinal cord implants require programming and re-programming to provide

effective pain relief.

        97.     It can often take six months or more to program the implant for the best relief.

        98.     Plaintiff Balder was still working with doctors to program her implant in July of

2020.

        99.     Even with the device fully programmed, she still experiences pain, just less of it.

        100.    After returning to work, Plaintiff Balder still would have benefitted from an

accommodation allowing her to telework for a portion of the day.

        101.    The implant is a pain management tool, not a pain eliminator.

        102.    Unfortunately, the implant itself caused her pain at work.

        103.    The battery portion of the implant is held in place by scar tissue, which does not

fully form until six months after surgery.

        104.    For those six months, if Plaintiff Balder leaned the wrong way on the battery, she

experienced a stabbing pain in her side that slowly faded.



                                                 11
Case 1:20-cv-01195-HYJ-RSK ECF No. 1, PageID.12 Filed 12/11/20 Page 12 of 16




          105.   This pain was more likely to happen while sitting at a desk.

          106.   After almost two years of having her disability and pain ignored, on August 14,

2020, Plaintiff Balder resigned from MRS.

          107.   She was constructively discharged; Defendant MDHHS intentionally created

working conditions so intolerable that Plaintiff Balder had no choice but to resign.

          108.   Defendant MDHHS did so because of Plaintiff Balder’s disability

          109.   Any reasonable person would have resigned in Plaintiff Balder’s position based on

Defendant MDHHS’s conduct.

                                                 COUNT I

                         FAILURE TO ACCOMODATE IN VIOLATION OF
                           TITLE I OF THE ADA, 42 U.S.C § 12111, et seq

          110.   Plaintiff Balder incorporates Paragraphs 1 through 109 as if fully restated herein.

          111.   Plaintiff Balder is disabled within the meaning of the ADA.

          112.   Plaintiff Balder, with or without reasonable accommodation, was qualified for her

position within Defendant MDHHS.

          113.   Defendant MDHHS knew about Plaintiff Balder’s disability.

          114.   Plaintiff requested a reasonable accommodation with regard to telework for clerical

duties.

          115.   Defendant MDHHS failed to provide the reasonable accommodation.

          116.   This failure to accommodate resulted in significant physical and emotional distress

and led to Plaintiff Balder’s constructive discharge.

                                                 COUNT II

                          FAILURE TO ACCOMODATE IN VIOLATION OF
                                THE MPDCRA, MCL 37.1101, et seq



                                                  12
Case 1:20-cv-01195-HYJ-RSK ECF No. 1, PageID.13 Filed 12/11/20 Page 13 of 16




          117.   Plaintiff Balder incorporates Paragraphs 1 through 116 as if fully restated herein.

          118.   Plaintiff Balder is disabled within the meaning of the MPDCRA.

          119.   Plaintiff Balder, with or without reasonable accommodation, was qualified for her

position within Defendant MDHHS.

          120.   Defendant MDHHS knew about Plaintiff Balder’s disability.

          121.   Plaintiff requested a reasonable accommodation with regard to telework for clerical

duties.

          122.   Defendant MDHHS failed to provide the reasonable accommodation.

          123.   This failure to accommodate resulted in significant physical and emotional distress

and led to Plaintiff Balder’s constructive discharge.

                                        RELIEF REQUESTED

          WHEREFORE, Plaintiff Balder prays this Court grant her judgment against Defendant

   MDHHS and award her the following relief:

    A. Pay for the four weeks of unpaid leave Plaintiff Balder’s increased pain forced her to take;

    B. Compensatory damages to reimburse Plaintiff Balder for medical expenses, physical
       distress and emotional distress incurred as a result of Defendant’s actions, in an amount to
       be determined at trial;

    C. Punitive damages as to Defendant MDHHS, due to the wanton, willful, intentional and/or
       reckless disregard for the rights of Plaintiff;

    D. Issue an injunction requiring Defendant MDHHS and MRS to provide training to all of its
       employees, including Human Resources, Management and Supervisory personnel on the
       Americans with Disabilities Act, with emphasis on reasonable accommodations for
       employees with disabilities.

    E. Reasonable attorney’s fees, expert witness fees, costs and expenses incurred to prosecute
       this action;

    F. Any other relief this Court believes just and necessary.


                                                  13
Case 1:20-cv-01195-HYJ-RSK ECF No. 1, PageID.14 Filed 12/11/20 Page 14 of 16




                                      Respectfully submitted,

                                      NACHTLAW, P.C.

                                      /s/ David Nacht
                                      David A. Nacht (P47034)
                                      NACHTLAW, P.C.
                                      Attorney for Plaintiff
                                      101 N. Main St., Suite 555
                                      Ann Arbor, Michigan 48104
                                      (734) 663-7550
                                      dnacht@nachtlaw.com

Date: December 11, 2020




                                     14
Case 1:20-cv-01195-HYJ-RSK ECF No. 1, PageID.15 Filed 12/11/20 Page 15 of 16




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

HANNAH BALDER,

                Plaintiff,                                 Case No.:

v.                                                         Hon.

MICHIGAN DEPARTMENT OF HEALTH &
HUMAN SERVICES,


                Defendant.

     Kyle M. Williams (P77227)
     Simon Zagata (P83162)
     Disability Rights Michigan
     Attorneys for Plaintiff
     4095 Legacy Parkway, Ste. 500
     Lansing MI 48911-4263
     Phone: (517) 487-1755
     kwilliams@drmich.org
     szagata@drmich.org

     David A. Nacht (P47034)
     Fabiola A. Galguera (P84212)
     NACHTLAW, P.C.
     Attorneys for Plaintiff
     101 N. Main St., Suite 555
     Ann Arbor, Michigan 48104
     (734) 663-7550
     dnacht@nachtlaw.com
     fgalguera@nachtlaw.com

                               DEMAND FOR TRIAL BY JURY

         Plaintiff Hannah Balder, by and through her counsel, hereby demands a jury trial in

the above-captioned matter for all issues so triable.
Case 1:20-cv-01195-HYJ-RSK ECF No. 1, PageID.16 Filed 12/11/20 Page 16 of 16




                                     Respectfully submitted,

                                     NACHTLAW, P.C.

                                     /s/ David A. Nacht
                                     David A. Nacht (P47034)
                                     NACHTLAW, P.C.
                                     Attorney for Plaintiff
                                     101 N. Main St., Suite 555
                                     Ann Arbor, Michigan 48104
                                     (734) 663-7550
                                     dnacht@nachtlaw.com

Date: December 11, 2020




                                     2
